Citation Nr: 0201774	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  99-15 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for degenerative joint 
disease (DJD) of the bilateral shoulders.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The appellant served with the Utah Army National Guard for 
over 20 years, with numerous periods of active duty for 
training and inactive duty training.  With particular 
reference to this appeal, he had the following relevant 
periods of active duty for training: March 1970 to August 
1970; June 1 to 17, 1988; and February 1990 to May 1990.  He 
was discharged from the National Guard in May 1998.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  

The veteran's appeal initially included the issues of service 
connection for DJD of the bilateral hips and ankles.  The RO 
resolved those issues in the veteran's favor in a February 
2001 rating action.  Therefore, the remaining issue in 
appellate status is as phrased above.  

The case returns to the Board following a remand to the RO in 
January 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of shoulder injury during active 
duty, active duty for training, or inactive duty training.  
The medical evidence does not show that the veteran incurred 
DJD of the bilateral shoulders during a period of active duty 
or active duty for training.  

3.  The appellant is not a veteran for VA benefit purposes 
with respect to the claim for service connection for DJD of 
the bilateral shoulders.  

CONCLUSION OF LAW

DJD of the bilateral shoulders was not incurred or aggravated 
during active military, naval, or air service.  38 U.S.C.A. 
§§ 101, 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.6, 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, in the 
October 1998 and March 1999 rating decisions, May 1999 
statement of the case, and subsequent supplemental statements 
of the case, the RO provided the appellant and his 
representative with the applicable laws and regulations and 
gave notice as to the evidence required to substantiate his 
claim.   In addition, the RO has afforded the appellant 
medical examinations.  An attempt to secure VA treatment 
records yielded a negative reply, which is associated with 
the claims folder.  The veteran has not submitted or 
authorized VA to obtain any private medical records.  
Finally, the veteran has had the opportunity to present 
evidence and argument in support of his claim.  Therefore, 
there is no indication that the Board's present review of the 
claim, to include consideration of the VCAA and the 
implementing regulations in the first instance, will result 
in any prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with the 
instructions from the January 2001 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Factual Background

The appellant's service medical records indicated that he 
fell from a ladder in June 1988.  He reported having pain in 
the back that radiated to the left leg.  The assessment was 
strained back and nerves.  The August 1993 report of a 
periodic examination showed no findings of physical 
abnormalities.  On the report of medical history, the 
appellant listed a history of swollen or painful joints.  
Handwritten notes stated that he had mild arthritis with 
occasional joint pain.  Similarly, periodic examinations 
performed in June 1994 and August 1995 were negative for 
findings of physical abnormalities.  At both times, the 
appellant reported a history of arthritis.  Handwritten notes 
associated with the examinations related a history of 
occasional arthralgia and arthritis, respectively.  In May 
1997 and November 1997, the appellant was issued temporary 
profiles for a medical condition listed as arthritis and/or 
DJD.  In February 1998, a medical board determined the 
appellant to be medically unfit for retention due to DJD.  

Service medical records included records from American Fork 
Hospital.  Records dated in April 1996 reflected complaints 
of pain in areas including the shoulders for about two weeks.  
The assessment was arthralgia.  X-rays of the shoulders taken 
in October 1997 showed some degenerative changes including 
involvement of the acromioclavicular joints bilaterally, 
right greater than left.  

The appellant submitted a claim for service connection for 
disorders including DJD of the shoulders in March 1998.  The 
April 1998 VA examination report was negative for discussion 
or findings related to the shoulders.  The April 1999 
response to a request for records from the Salt Lake City VA 
medical center indicated that there were no orthopedic 
appointments from April 1998 to the present.  

During a personal hearing in April 1999, the appellant 
indicated that he was diagnosed as having DJD, or arthritis, 
in March 1990 while he was at aviation flight school.  The 
diagnosis at that time was for arthritis of the back and 
ankle.  He was on regular active duty at that time, from 
February 1990 to May 1990, as opposed to reserve duty or 
active duty for training.  The appellant denied having any 
indication of or treatment for arthritis prior to that time.  
He offered no testimony specifically addressing the onset of 
shoulder symptomatology.  

Pursuant to the Board's remand, the appellant was afforded a 
VA orthopedic examination in February 2001.  The examiner 
noted that he reviewed the appellant's claims folder and 
service medical records for the examination.  During the 
examination, the appellant related that he fell down a ladder 
in June 1988 while on National Guard active duty.  With 
respect to the shoulders, he indicated that he developed 
bilateral pain over a period of the last four to five years.  
Arthritic changes were diagnosed by X-rays.  The appellant 
described some shoulder soreness related to the fall from the 
ladder, but it was brief.  Currently, he had constant left 
shoulder pain and intermittent right shoulder pain.  
Examination of the left shoulder revealed decreased range of 
motion with pain and positive impingement test.  The right 
shoulder had only minimal reduction in range of motion.  The 
diagnosis was degenerative changes of each shoulder.  The 
examiner commented that relating the appellant's shoulder 
pain to any in-service trauma was open to question.  He 
stated that the shoulder pain with gradual reduction in range 
of motion, with X-ray indications of degenerative changes at 
the acromioclavicular joints, developed only four to five 
years ago and was not related to the 1988 injury or to any 
subsequent trauma.      

Analysis

Service connection may be granted if the evidence 
demonstrates that a veteran has a current disability resulted 
from an injury or disease incurred or aggravated during 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  
A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.1(d).  

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Active duty for training is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1). 

Active military, naval, or air service also includes any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Inactive duty training means, inter alia, duty 
other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 
38 C.F.R. § 3.6(d).

Therefore, if a claim is based on a period of active duty for 
training or inactive duty training, the claimant must 
establish evidence sufficient to warrant service-connected 
disability in order to achieve status as a veteran for 
purposes of that claim.  Harris v. West, 13 Vet. App. 509, 
511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
"In the absence of such evidence, the period of [service] 
would not qualify as 'active military, naval, or air service' 
and the claimant would not achieve veteran status for 
purposes of that claim."  Harris, 13 Vet. App. at 511.  In 
this case, despite the his testimony to the contrary, service 
records show that the appellant had only active duty for 
training or inactive duty training.  There is no record of 
regular active duty.  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in-service.  38 C.F.R. § 3.303(d).

In this case, the appellant is diagnosed as having DJD of the 
shoulders.  There is no evidence of shoulder injury during 
any period of active duty, active duty for training, or 
inactive duty training.  In addition, the February 2001 VA 
examiner did not link the current shoulder disorder in any 
way to service or in-service trauma.  Absent evidence of 
disability from injury, service connection may not be 
established based on a period of inactive duty training.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The remaining 
question is whether the appellant is disabled from a disease 
incurred or aggravated during active duty or active duty for 
training.    

Although the evidence suggests complaints of general joint 
pain as early as 1993, there are no shoulder complaints until 
April 1996 and no showing of degenerative changes in the 
shoulders until October 1997.  Service records document that 
the veteran was not on active duty or active duty for 
training at the relevant time in either April 1996 or October 
1997.  Moreover, there is no competent evidence that relates 
the onset of DJD of the shoulders to any period of active 
duty or active duty for training.  Although the appellant has 
expressed his personal opinion that the shoulder disorder 
began during active duty or active duty for training, there 
is no indication that he is a trained medical professional 
competent to render such an opinion.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

It is acknowledged that, in its January 2001 decision, the 
Board granted service connection for DJD of the lumbar spine 
based on the period of active duty for training at issue 
here.  However, as reflected in case law, a claimant seeking 
service connection for disability alleged to have been 
incurred during a period of active duty for training or 
inactive duty training must effectively establish service 
connection for that disability in order to achieve veteran 
status for purposes of that particular claim.  Harris, 13 
Vet. App. at 511.  The appellant has not done so with the 
claim currently before the Board.   

Accordingly, with respect to the claim for DJD of the 
bilateral shoulders, the Board finds no evidence that the 
appellant was disabled from a disease or injury during active 
duty or active duty for training or was disabled from an 
injury during inactive duty training.  Therefore, for 
purposes of securing VA benefits in this claim, the appellant 
is not a veteran.  38 C.F.R. § 3.6(a).  Accordingly, the 
claim must be denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261, 265 (1996) (where law is dispositive, 
not evidence, the appeal should be terminated for lack of 
legal merit or entitlement); accord Luallen v. Brown, 8 Vet. 
App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), 
appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995). 



ORDER

Service connection for DJD of the bilateral shoulders is 
denied.  




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

